Citation Nr: 1410045	
Decision Date: 03/12/14    Archive Date: 03/20/14

DOCKET NO.  10-26 399	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for left knee disability, to include as secondary to a service-connected right ankle disability.

2.  Entitlement to service connection for right knee disability, to include as secondary to a service-connected right ankle disability.

3.  Entitlement to an increased rating for residuals of right ankle fracture, currently rated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Jan Dils, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Michel, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1982 to August 1985.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.  Jurisdiction over the case was subsequently transferred to the RO in Winston-Salem, North Carolina.

The Veteran testified at a travel Board hearing before the undersigned Veterans Law Judge (VLJ) in December 2013.  A transcript of the hearing is associated with the electronic claims file.

The Board notes that in addition to reviewing the paper claims file it also reviewed the electronic files associated with the claims. 


FINDINGS OF FACT

1.  The evidence of record is at least in equipoise as to whether the Veteran has a left knee disability that is etiologically related to his service-connected right ankle disability. 

2.  The evidence of record is at least in equipoise as to whether the Veteran has a right knee disability that is etiologically related to his service-connected right ankle disability.

3.  At the December 2013 hearing, prior to the promulgation of a decision in the appeal of entitlement to an increased rating for residuals of right ankle fracture, the Veteran withdrew the issue.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for a left knee disability have been met.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2013). 

2.  The criteria for entitlement to service connection for a right knee disability have been met.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2013).

3.  The criteria for withdrawal of a substantive appeal for this issue of entitlement to an increased rating for residuals of right ankle fracture have been met.  38 U.S.C.A. §§ 7105(a), 7108 (West 2002); 38 C.F.R. §§ 20.200, 20.202, 20.204(b) (c) (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Right Ankle 

At the outset, the Board notes that a Substantive Appeal may be withdrawn in writing by an appellant or an appellant's authorized representative at any time before the Board promulgates a decision.  38 C.F.R. § 20.204(b).  Except for appeals withdrawn on the record at a hearing, appeal withdrawals must be in writing.  A review of the record shows that, at the December 2013 travel Board hearing, the Veteran withdrew his appeal with respect to the issue of entitlement to an increased rating for residuals of right ankle fracture.

Having met the requirements of 38 C.F.R. § 20.204, the Veteran has withdrawn his Substantive Appeal with respect to this issue.  Accordingly, the Board does not have jurisdiction to decide the appeal for this benefit.

Left and Right Knee

As a preliminary matter, the Board notes that the evidence currently of record is sufficient to establish the Veteran's claims for entitlement to service connection for left and right knee disabilities.  Therefore, no further development is required under 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2012) or 38 C.F.R. § 3.159 (2013).

Legal Criteria

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active duty or active duty for training.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.

Service connection may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In general, service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303(a) (2013).  In order to prevail on the issue of service connection, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).

Secondary service connection may be granted for a disability that is proximately due to or the result of a service-connected disability.  38 C.F.R. § 3.310(a).  

Regarding secondary service connection, there must be (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) medical evidence establishing a nexus between the service-connected disability and the claimed disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).  Secondary service connection also applies to aggravation of a nonservice-connected disability by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439 (1995).  

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

In this case the Veteran asserts, and provided credible testimony related to his assertion, that he is entitled to service connection for left and right knee disabilities, resulting from his service-connected right ankle disability.  The Board notes that VA and private medical records establish current diagnoses of strained knees, degenerative joint disease of the left knee, and bilateral knee pain.  In addition, as stated above, the Veteran is service-connected for residuals of right ankle fracture.  Thus, these elements of the secondary service connection claim have been satisfied.  The question for consideration is whether his current left and right knee disabilities are related to such service-connected residuals of right ankle fracture. 

Service treatment records reflect that on March 1983 the Veteran complained of bilateral knee pain with a normal examination.  The Veteran also had a left knee abrasion in May 1983.

The Veteran was afforded a VA examination in December 2008 in which he was diagnosed with bilateral strained knees.  In an addendum opinion submitted in February 2009 by the December 2008 examiner it was opined that it was less likely than not that the bilateral strained knees and leg pains were causally related to the service-connected right ankle fracture as there was no claimed injury to the knees secondary to the ankle malfunction and the current problem with the knees and legs was a more recent phenomenon and equal bilaterally. 

A private examination in December 2010 by Dr. B.A.C., D.O., provided an opinion that the Veteran's bilateral knee condition was as likely as not secondary to a service-connected ankle injury.  Dr. B.A.C. stated that the Veteran started having bilateral knee pain in March 1983 and that pain continued through military service to the present time.  The doctor opined that the original knee pain began in the military in 1983 and only increased over time.  In addition, the Veteran overcompensated his walking and ambulating because of the pain he continued to endure in his right ankle; this overcompensation exacerbated the knee pain.

The Veteran was afforded a VA examination in September 2011 in which the diagnoses of degenerative joint disease (DJD) of the left knee and right knee pain were noted.  The examiner opined that it was not believed that problems in one joint (service-connected right ankle) caused problems in the opposing ankle or the knees.  The examiner stated that when one joint bothers us, we spend less time on both legs as man uses both joints to walk; therefore, we rest all joints at the same time.  

An addendum VA opinion was submitted in November 2011 in which it was opined that it was less likely as not that the current right knee strain and left knee DJD were due to military service.  The examiner stated that the knee pain treated during military service was self-limiting; there was no evidence of chronicity of a knee condition during military service and no continuity of care for greater than 20 years.

The Board acknowledges the VA examiners' general opinions that the Veteran's left and right knee disabilities are not related to his right ankle disability.

Greater weight may be placed on one physician's opinion than another's depending on factors such as the reasoning employed by the physicians.  Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994).  Additionally, while the findings of a physician are medical conclusions that the Board cannot ignore or disregard, Willis v. Derwinski, 1 Vet. App. 66 (1991); the Board is free to assess medical evidence and is not obligated to accept a physician's opinion. Wilson v. Derwinski, 2 Vet. App. 614 (1992).

The Board finds that the VA examiners' opinions are inadequate to serve as the basis of a denial of entitlement to service connection for left and right knee disability.  

In this regard, the Board notes that the December 2008 VA examiner's opinion was based on an inaccurate factual premise that there was no claimed injury to the knees secondary to the ankle malfunction, failing to account for the Veteran's subjective complaints.  The September 2011 VA examiner stated that it was not believed that problems in one joint (service-connected right ankle) caused problems in the opposing ankle or the knees.  The Board finds this opinion to be speculative at best.  The Court has held that medical opinions that are speculative, general, or inconclusive in nature cannot support a claim.  See Obert v. Brown, 5 Vet. App. 30, 33 (1993).  The VA examiner's opinion in November 2011 (that it was less likely as not that the current right knee strain and left knee DJD were due to military service; there was no evidence of chronicity of a knee condition during military service and no continuity of care for greater than 20 years) appears to be based on absence of treatment.  Therefore, the rationale is inadequate because it is symptoms, not treatment, which are the essence of any evidence of continuity of symptomatology.  Savage v. Gober, 10 Vet App. 488, 496 (1997) (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991)).  Finally, none of the VA examiners offered an opinion as to whether the claimed disabilities had been chronically worsened, or aggravated, by the Veteran's service-connected right ankle.  

The Board finds more probative the opinion by Dr. B.A.C. as it was supported by a review of the service treatment records, credible history provided by the Veteran, and was accompanied by a sound rationale.  Therefore, all elements required for a grant of secondary service connection have been met here.  The Board notes that in reaching this conclusion, the evidence is at least in equipoise, and the benefit of the doubt doctrine has been appropriately applied.  See 38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

In sum, in light of the Veteran's credible testimony, evidence establishing that he complained of bilateral knee pain in service, and the private physician's opinion linking his left and right knee disability to his service-connected right ankle disability in direct opposition with the opinions provided by the VA examiners, the Board finds that the evidence in favor of the claims of entitlement to service connection for left and right knee disability is at least in equipoise with that against the claims.  As such, the benefit of the doubt must be resolved in favor of the Veteran.  

Accordingly, service connection is warranted.


ORDER

Entitlement to service connection for left knee disability is granted.

Entitlement to service connection for right knee disability is granted.

The appeal of entitlement to an increased rating for residuals of right ankle fracture is dismissed.



____________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


